EXAMINER'S COMMENT
Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 27 and 29-32, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 16-26, 28, and 33-35, directed to the invention(s) of Group II and Species B, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 29 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordan J. Pringle on 11 July 2022.

The application has been amended as follows: 
In the claims (as filed 27 June 2022): 
1. 	An apparatus comprising: 
a wire having a first portion including a first end and a second portion including a sharp tapered second end opposite the first end, wherein the first portion of the wire is configured to transition from a straight configuration along a longitudinal axis of the wire to a bent configuration in response to a bending applied to the first portion when positioned outside of a body of a patient in ambient air, wherein the first portion is configured to remain in the bent configuration after release of the bending, and wherein the second portion of the wire comprises a region that is superelastic in ambient air and is configured to return to the straight configuration along the longitudinal axis of the wire after bending of the superelastic region when the second portion is positioned inside the body of the patient. 

Claims 16-26, 28, and 33-35 are cancelled. 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a wire having a sharp tapered end, a first portion configured to transition from a straight configuration along a longitudinal axis of the wire to a bent configuration in response to a bending applied to the first portion when positioned outside of a body of a patient in ambient air, wherein the first portion remains in the bent configuration after release of the bending, and wherein the second portion of the wire comprises a region that is superelastic in ambient air and is configured to return to the straight configuration along the longitudinal axis of the wire after bending of the superelastic region when the second portion is positioned inside the body of the patient. The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Of particular note, U.S. Patent No. 4,969,909 to Barouk discloses a wire with a first portion 3b, and a second portion including a sharp tapered end 3a, wherein the first portion is configured to be bent and remain bent after release of the bending force (col. 2 / ll. 10-18), but does not disclose the second portion comprises a region that is superelastic in ambient air and is configured to return to the straight configuration along the longitudinal axis of the wire after bending of the superelastic region when the second portion is positioned inside the body of the patient. 
U.S. Patent Application Publication No. US 2007/0154859 to Hilliard discloses a wire that is superelastic along its length (¶5), wherein a first portion may be bent in ambient air but does not remain bent after release of the bending force. Hilliard also discloses the austenitic finish temperature is above or slightly below body temperature (¶23), but does not disclose superelasticity in ambient air. 
U.S. Patent Application Publication No. US 2014/0094778 to Bown et al. discloses a wire, shown in FIG. 7, with a proximal first portion at 30 that can be bent in ambient air because it comprises stainless steel (¶34-35) and a distal second portion that comprises nitinol to give the distal portion kink-resistant qualities as it is passed into the body, such that the second portion would return to straight after a bending force is applied when inside the body of the patient, but discloses an atraumatic tip for advancement through vasculature (¶21) and not a sharp tapered second end for advancement into bone. 
U.S. Patent Application Publication No. US 2015/0133940 to Palmer et al. discloses an implant, shown in FIG. 10, comprised of a bent wire, with a malleable non-superelastic bridge (first portion 10) and legs (second portion 15) that return to straight in response to bending due to superelasticity (¶83), but does not disclose that the straight configuration of the first portion and second portion are along the longitudinal axis of the wire due to the U-shape of the implant. 
Modification of the above references to remedy their respective deficiencies would not have been obvious at the time the invention was filed in view of the searched, pertinent prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775